                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        SCOTT JOHNSON,
                                   8                                                        Case No. 5:19-cv-02571-EJD
                                                       Plaintiff,
                                   9                                                        ORDER DIRECTING PARTIES TO
                                                v.                                          MEET AND CONFER RE JOINT SITE
                                  10                                                        INSPECTION
                                        ANDY SABERI, et al.,
                                  11                                                        Re: Dkt. No. 15
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Scott Johnson has filed an administrative motion asking the court to order

                                  14   Defendants to show cause for failing to provide dates of availability for the joint site inspection

                                  15   and to strike Defendants’ answer if they do not adequately explain their failures to provide dates.

                                  16   General Order 56 requires the parties to meet in person at the subject premises to conduct a joint

                                  17   site inspection, unless the plaintiff alleges only programmatic or policy violations. N.D. Cal.

                                  18   Standing Order No. 56 ¶ 3. The parties’ counsel shall also attend the joint site inspection. Id.

                                  19   Experts may accompany the parties to the site inspection, but unlike the parties and their counsel,

                                  20   the attendance of experts is not required. Id. Here, Mr. Johnson does not allege only

                                  21   programmatic or policy violations, so Mr. Johnson, his counsel, Defendants, and Defendants’

                                  22   counsel must all meet in person at the subject premises to conduct the joint site inspection. See

                                  23   id.; Compl. ¶¶ 14-22. Mr. Johnson represents that Citibank has not responded to his attempts to

                                  24   schedule the joint site inspection.

                                  25          The court orders the parties to meet and confer in good faith to reach an agreed-upon time

                                  26   and date when Mr. Johnson, his counsel, Defendants, and their counsel can all meet in person at

                                  27   the subject premises for the joint site inspection. This date must be within 35 days of the date of

                                  28   Case No.: 5:19-cv-02571-EJD
                                       ORDER DIRECTING PARTIES TO MEET AND CONFER RE JOINT SITE INSPECTION
                                                                         1
                                   1   this order. Within seven days of the date of this order, the parties shall file a stipulation extending

                                   2   the deadline for the joint site inspection; the stipulation shall include an attestation from each party

                                   3   affirming that the party, in addition to their counsel, will attend the joint site inspection in person.

                                   4          If Defendants do not comply with this order, Mr. Johnson may file a second motion to for

                                   5   an order to show cause. This order resolves docket entry 15.

                                   6          IT IS SO ORDERED.

                                   7   Dated: October 9, 2019

                                   8                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                   9                                                     United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:19-cv-02571-EJD
                                       ORDER DIRECTING PARTIES TO MEET AND CONFER RE JOINT SITE INSPECTION
                                                                         2
